NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2009-3083

                                MICHELE KELLER,

                                                   Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                   Respondent.


        Martin S. Hume, Martin S. Hume Co., L.P.A., of Youngstown, Ohio, argued for
petitioner.

      Sara B. Rearden, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With her on the brief
were B. Chad Bungard, General Counsel and Keisha Dawn Bell, Deputy General
Counsel.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3083


                                MICHELE KELLER,

                                                     Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           CH3443080506-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, and BRYSON, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED Nobember 13, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk